Case 1:20-cv-02262-EGS Document 113-1 Filed 11/06/20 Page 1 of 4




                        Exhibit 1
      Case 1:20-cv-02262-EGS Document 113-1 Filed 11/06/20 Page 2 of 4




   DIVISION      Facility Name                   1st Sweep Count   2nd Sweep Count




 NEW ENGLAND     Albany NY P&DC                         1                48
 NEW ENGLAND     Syracuse NY P&DC                       10               135
 NEW ENGLAND     Hartford CT P&DC                       3                10
 NEW ENGLAND     Boston MA P&DC                         7                28
 NEW ENGLAND     Brockton MA P&DC                       3                40
 NEW ENGLAND     Middlesex-Essex MA P&DC                13               29
 NEW ENGLAND     Central MA P&DC                        0                 2
 NEW ENGLAND     Providence RI P&DC                    106               15
 NEW ENGLAND     Mid-Hudson NY P&DC                    172               18
 NEW ENGLAND     Westchester NY P&DC                    70               193
 NEW ENGLAND     Buffalo NY P&DC                        66               69
 NEW ENGLAND     Northwest Rochester NY P&DC            0                 0
 NEW ENGLAND     Rochester NY P&DC                     171                0
NEW YORK METRO   Bethpage NY P&DC                       0                 0
NEW YORK METRO   Mid Island NY P&DC                    138               67
NEW YORK METRO   Western Nassau NY P&DC                112               36
NEW YORK METRO   Morgan NY P&DC                        298               134
NEW YORK METRO   Northern NJ Metro P&DC                305               46
NEW YORK METRO   Greater Newark NJ P&DC                 52                2
NEW YORK METRO   DVD NJ P&DC                            18               75
NEW YORK METRO   Brooklyn NY P&DC                      173               99
NEW YORK METRO   Queens NY P&DC                         0                 2
  CHESAPEAKE     Baltimore MD P&DC                      7                 4
  CHESAPEAKE     Baltimore MD INC MAIL P&DC             21               22
  CHESAPEAKE     Eastern Shore MD P&DC                  2                11
  CHESAPEAKE     Curseen/Morris DC P&DC                 4                 0
  CHESAPEAKE     Southern MD P&DC                       1                 3
  CHESAPEAKE     Suburban MD P&DC                       25               66
  CHESAPEAKE     Harrisburg PA P&DC                     17               28
  CHESAPEAKE     Lancaster PA P&DC                      1                 0
  CHESAPEAKE     Lehigh Valley PA P&DC                 206               60
  CHESAPEAKE     Scranton PA P&DC                       1                 4
  CHESAPEAKE     Dulles VA P&DC                         24               36
  CHESAPEAKE     Northern VA P&DC (Merrifield)         245                7
  CHESAPEAKE     Philadelphia PA P&DC                  288               120
  CHESAPEAKE     Delaware DE P&DC                       0                 2
  CHESAPEAKE     South Jersey P&DC                      0                 0
  CHESAPEAKE     Trenton NJ P&DC                        0                 0
  LAKESHORES     Akron OH Annex                         0                 2
  LAKESHORES     Cleveland OH P&DC                     163               37
  LAKESHORES     Toledo OH P&DC                         0                18
  LAKESHORES     Youngstown OH P&DF                     0                 0
  LAKESHORES     Cincinnati OH P&DC                     24               10
  LAKESHORES     Cincinnati OH NDC                      6                 0
  LAKESHORES     Columbus OH P&DC                      183               106
  LAKESHORES     Dayton OH P&DC                         6                21
  LAKESHORES     Altoona PA P&DC                        2                 0
  LAKESHORES     Erie PA P&DC                           0                 0
  LAKESHORES     Johnstown PA P&DC-INSHD                17                6
  LAKESHORES     Pennwood Place PA P&DC                 0                 0
  LAKESHORES     Pittsburgh PA P&DC                    160               137
        Case 1:20-cv-02262-EGS Document 113-1 Filed 11/06/20 Page 3 of 4


   MID-ATLANTIC     Roanoke VA P&DC                  34                0
   MID-ATLANTIC     Charleston WV P&DC               38                8
   MID-ATLANTIC     Greensboro NC P&DC               48               29
   MID-ATLANTIC     Raleigh NC P&DC                  0                27
   MID-ATLANTIC     Rocky Mount NC P&DF              4                59
   MID-ATLANTIC     Evansville IN P&DC               0                 0
   MID-ATLANTIC     Lexington KY P&DC                35                0
   MID-ATLANTIC     Louisville KY P&DC               75               24
   MID-ATLANTIC     Paducah KY P&DF                  3                 0
   MID-ATLANTIC     Charlotte NC P&DC               261               50
   MID-ATLANTIC     Mid-Carolina NC P&DC             0                 1
   MID-ATLANTIC     Fayetteville NC P&DC             1                37
   MID-ATLANTIC     Fayetteville NC Annex            0                 4
   MID-ATLANTIC     Norfolk VA P&DC                 117               192
   MID-ATLANTIC     Richmond VA P&DC                 56               72
   WESTSHORE        Carol Stream IL P&DC            138               25
   WESTSHORE        Chicago ISC                      2                119
   WESTSHORE        South Suburban IL P&DC           0                 6
   WESTSHORE        Fox Valley IL P&DC               0                 0
   WESTSHORE        Peoria IL P&DC                   0                15
   WESTSHORE        Chicago IL P&DC                  0                 0
   WESTSHORE        Palatine IL P&DC                 67               18
    MID-SOUTH       Champaign IL P&DC                9                 5
    MID-SOUTH       Springfield IL P&DC              0                 1
    MID-SOUTH       Columbia MO P&DC                 0                 0
    MID-SOUTH       Saint Louis MO P&DC              61               14
    MID-SOUTH       Quad Cities IL P&DF              0                 0
    MID-SOUTH       Cedar Rapids IA P&DC             4                 0
    MID-SOUTH       Des Moines IA P&DC               7                 0
    MID-SOUTH       Waterloo IA P&DF                 1                 0
    MID-SOUTH       Cape Girardeau MO P&DF           0                 0
    MID-SOUTH       Kansas City MO P&DC              9                59
    MID-SOUTH       Springfield MO P&DC              0                 0
    MID-SOUTH       Gulfport MS P&DF                 0                 2
    MID-SOUTH       Jackson MS P&DC                  3                 2
     MIDWEST        Wichita KS P&DC                  19                6
     MIDWEST        North Platte NE MPF              3                 0
     MIDWEST        Omaha NE P&DC                    0                 0
     MIDWEST        Bismarck ND P&DF                 2                 1
     MIDWEST        FARGO ASF                        0                 1
     MIDWEST        Fargo ND P&DF                    0                 2
     MIDWEST        Grand Forks ND MPF               0                 5
     MIDWEST        Las Vegas NV P&DC                17                1
     MIDWEST        Reno NV P&DC                     0                12
     MIDWEST        Duluth MN P&DC                   5                 5
     MIDWEST        Mankato MN P&DC                  0                 0
     MIDWEST        Minneapolis MN P&DC              58               19
     MIDWEST        Saint Cloud MN P&DC              19                9
     MIDWEST        Saint Paul MN P&DC               41               48
     MIDWEST        Provo UT P&DC                   161                2
     MIDWEST        Salt Lake City UT P&DC           62               22
     MIDWEST        Twin Cities CA FSS Annex         16                0
PACIFIC NORTHWEST   Oakland CA P&DC                  0                 0
PACIFIC NORTHWEST   San Jose CA P&DC                106                7
PACIFIC NORTHWEST   Fresno CA P&DC                   51               10
PACIFIC NORTHWEST   Sacramento CA P&DC               0                 0
PACIFIC NORTHWEST   North Bay CA P&DC                0                 0
PACIFIC NORTHWEST   San Francisco CA P&DC            0                 0
         Case 1:20-cv-02262-EGS Document 113-1 Filed 11/06/20 Page 4 of 4


SOUTHERN CALIFORNIA   Los Angeles CA P&DC             54               386
SOUTHERN CALIFORNIA   Moreno Valley CA P&DC          1360              129
SOUTHERN CALIFORNIA   San Bernardino CA P&DC         661               89
SOUTHERN CALIFORNIA   Margaret Sellers CA P&DC        1                149
SOUTHERN CALIFORNIA   Industry CA P&DC                14                0
SOUTHERN CALIFORNIA   Anaheim CA P&DF                 8                 0
SOUTHERN CALIFORNIA   Santa Ana CA P&DC              412               67
SOUTHERN CALIFORNIA   Los Angeles ISC                472                0
SOUTHERN CALIFORNIA   Bakersfield CA P&DC            399               59
SOUTHERN CALIFORNIA   Los Angeles NDC                 0                 0
SOUTHERN CALIFORNIA   Santa Barbara CA P&DC          148               168
SOUTHERN CALIFORNIA   Santa Clarita CA P&DC           1                 2
